IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT NASHVILLE
                                   August 16, 2000 Session

              THOMAS H. CAFFEY v. KEVIN MYERS, WARDEN

                      Appeal from the Criminal Court for Wayne County
                            No. 12156    Jim T. Hamilton, Judge



                   No. M2000-00200-CCA-R3-PC - Filed October 27, 2000


Petitioner challenges the trial court's summary dismissal of his petition for writ of habeas corpus.
Petitioner was convicted in Davidson County in 1985 of two counts of armed robbery and felonious
use of a motor vehicle. He was sentenced to two terms of life imprisonment and an additional four
years, to be served consecutively to one another and consecutively to a prior Oklahoma sentence.
Petitioner does not challenge the legality of the convictions underlying his current sentences, but
rather asserts that equitable estoppel and a due process violation mandate that he not be required to
serve his Tennessee sentences. Upon our review of the record, we affirm the dismissal of the
petition for writ of habeas corpus.

     Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed.

L. TERRY LAFFERTY, SR. J., delivered the opinion of the court, in which JERRY L. SMITH and JOE
G. RILEY, JJ., joined.

Thomas H. Caffey, Clifton, Tennessee, pro se.

Paul G. Summers, Attorney General and Reporter; and Elizabeth T. Ryan, Assistant Attorney
General, for the appellee, State of Tennessee.


                                            OPINION

        Petitioner challenges the trial court's dismissal of his petition for writ of habeas corpus.
Petitioner was convicted in 1985 in Davidson County of two counts of armed robbery and the
felonious use of a motor vehicle. He was sentenced to two terms of life imprisonment and an
additional four years, to be served consecutively to each other and consecutively to a prior Oklahoma
sentence. The petitioner does not contest the validity of his convictions, but rather argues that
Tennessee’s delay in extraditing him to serve his sentences mandates that he not be required to serve
his Tennessee sentences. We affirm the dismissal of the petition.
                               PROCEDURAL BACKGROUND

       Since the trial court summarily dismissed the petition, the record consists of pleadings in the
technical record. From those pleadings it appears that in 1980, the petitioner was convicted and
sentenced to eighty years in the State of Oklahoma. In 1983, he escaped from an Oklahoma
penitentiary and committed various felonies in Tennessee. Petitioner was subsequently apprehended
in Ohio, and eventually transferred back to Oklahoma.

        Tennessee then filed the appropriate paperwork, pursuant to the Interstate Compact on
Detainers Act, to transfer the petitioner to Tennessee for trial. See Tenn. Code Ann. § 40-31-101 et
seq. However, the petitioner refused to sign a waiver allowing for his transfer to Tennessee.
Moreover, it appears petitioner was not provided counsel and was denied a pre-transfer hearing in
the State of Oklahoma. Regardless, in May 1985, the petitioner was transferred to Tennessee for
disposition of his charges here.

        After his transfer to Tennessee, he unsuccessfully sought habeas corpus relief here, alleging
detainer violations by the State of Oklahoma. On August 8, 1985, a Davidson County jury found
him guilty on two counts of armed robbery and the felonious use of a motor vehicle. He was
sentenced to two terms of life imprisonment and an additional four years, to be served consecutively
to one another and consecutively to petitioner's Oklahoma sentence. Petitioner was then returned
to Oklahoma to serve the remainder of his eighty-year Oklahoma sentence, and Tennessee authorities
lodged an "exit" detainer against him in the event of his release from custody in Oklahoma.

        Petitioner appealed his Tennessee convictions and the denial of habeas corpus relief. This
court found his allegations to be without merit and affirmed his convictions. See State v. Caffey, 729
S.W.2d 266 (Tenn. Crim. App. 1986).

        In 1990, while the petitioner was still incarcerated in Oklahoma, the petitioner filed a writ
of habeas corpus in Cleveland County, Oklahoma. Following a hearing on the petition, the
Oklahoma trial court by order entered January 9, 1991, dissolved the Tennessee "exit" detainer,
finding the petitioner had improperly been denied counsel and a pre-transfer hearing in Oklahoma
prior to his 1985 transfer to Tennessee. In 1993, the petitioner was paroled from his Oklahoma
convictions and released from prison.

        The pleadings, including findings by the Oklahoma courts, indicate that upon his release from
parole, petitioner lived an exemplary life. He formed his own business, graduated summa cum laude
from the University of Central Oklahoma, married, and had a child.

        In March 1997, approximately four years after his release in Oklahoma, petitioner was
arrested on a Governor's warrant, requested by the State of Tennessee, and detained in the Oklahoma
County jail. Thereafter, petitioner filed an application for writ of habeas corpus in the State of
Oklahoma. The Oklahoma trial court found that, under the provisions of the Uniform Criminal
Extradition Act, petitioner was a "fugitive." Thus, the court dismissed the petition. The Oklahoma


                                                  2
Court of Criminal Appeals affirmed the trial court's denial of relief and held the petitioner failed to
establish his confinement was unlawful or that he was entitled to immediate relief. In Re: The
Habeas Corpus of Thomas Caffey v. State of Oklahoma, No. H97-04164 (Ok. Crim. App. filed July
2, 1997).

        Thereafter, pursuant to Tenn. Code Ann. § 29-21-101 et seq, petitioner filed a writ of habeas
corpus in the Circuit Court for Wayne County, Tennessee, the county of his incarceration. After
review of the petition and the state's motion to dismiss, the trial court summarily dismissed the
petition. This appeal followed.


                                            ANALYSIS

        Petitioner essentially claims the 1991 Oklahoma order dissolving Tennessee's "exit" detainer
voided his Tennessee sentences. Petitioner further contends his present restraint by Tennessee is
illegal because his due process rights were violated as a result of Tennessee’s delay in acquiring
custody, and equitable estoppel mandates that he not be required to serve his Tennessee sentences.
Moreover, he contends the Wayne County Circuit Court erred by dismissing his petition without a
hearing.

A. Effect of the Oklahoma Order

        Petitioner misapprehends the effect of the 1991 Oklahoma order. The order by its express
language merely ordered the Oklahoma Department of Correction “to immediately dissolve said
detainer” placed on the petitioner. Therefore, Oklahoma was relieved of its duties under the
Interstate Compact on Detainers Act. However, the order in no way voided the Tennessee
convictions and sentences.

        Once an accused is in this state, absent conduct that shocks the conscience, the accused is
subject to this state’s jurisdiction. Johns v. Bowlen, 942 S.W.2d 544, 547 (Tenn. Crim. App. 1996).
There is nothing that “shocks the conscience” in this case. Thus, the fact that petitioner may have
been brought to Tennessee for trial, after Oklahoma’s violation of procedures proscribed by the
Interstate Compact on Detainers Act, does not invalidate his Tennessee convictions and sentences.

        Once the petitioner was transferred to Tennessee, he was given a trial incumbent with all the
constitutional protections required under the federal and state constitutions. Furthermore, petitioner
was given a full and fair opportunity to challenge any alleged errors in his convictions and sentences
in the Tennessee courts on direct appellate review, and this court concluded both petitioner’s
convictions and sentences were proper. Caffey, 729 S.W.2d at 267. Thus, regardless of any
impropriety of petitioner’s transfer from Oklahoma to Tennessee, the Tennessee convictions and
sentences are not void.


B. Due Process and Equitable Estoppel

                                                  3
       Petitioner argues he is entitled to relief on due process grounds due to the inordinate four-
year delay by Tennessee authorities in seeking extradition and enforcement of the Tennessee
judgments. He further argues that due to its inaction, the State of Tennessee is estopped from
enforcing its judgments against him.

        This court has recognized that due process might prevent reincarceration when it would be
“fundamentally unfair” due to the government’s actions. State v. Chapman, 977 S.W.2d 122, 126
(Tenn. Crim. App. 1997). In order to conclude there is a due process violation, however, it must
appear that the state’s actions were so “affirmatively improper or grossly negligent that it would be
unequivocally inconsistent with ‘fundamental principles of liberty and justice’ to require a legal
sentence to be served in the aftermath.” Id. (citing Green v. Christiansen, 732 F.2d 1397, 1399 (9th
Cir. 1984)); see also State v. Walker, 905 S.W.2d 554, 555-56 (Tenn. 1995). Furthermore, there
must be no fault by the petitioner; there must be more than simple negligence by the state; and the
petitioner’s reincarceration must be “unequivocally inconsistent with ‘fundamental principles of
liberty and justice.’” Chapman, 977 S.W.2d at 126 (citing United States v. Merritt, 478 F.Supp 804,
807 (D.D.C. 1979)).

        We conclude that petitioner’s allegations do not support a due process violation. The
petitioner was released on parole from his Oklahoma convictions. Although the “exit” detainer had
been dissolved, petitioner had no reason to think his two consecutive life sentences in Tennessee
vanished. Nor is there any allegation indicating gross negligence by the State of Tennessee. Thus,
we cannot conclude that requiring petitioner to serve his Tennessee sentences would be
fundamentally unfair or inconsistent with liberty and justice.

       Next petitioner argues that, even if there is no due process violation, justice and fair play
estop Tennessee from requiring him to serve his sentences. There are four elements to estoppel:

       (1) the party to be estopped must know the facts; (2) he must intend that the conduct
       shall be acted upon or must act so that the party asserting the estoppel has a right to
       believe it is so intended; (3) the party asserting the estoppel must be ignorant of the
       facts; and (4) that party must rely on the former’s conduct to his injury.

Chapman, 977 S.W.2d at 126 (citing Green, 732 F.2d at 1399). Estoppel, like due process, is based
upon “fundamental fairness.” Id.

        For the same reasons we find no due process violation, we also conclude estoppel is not
warranted. Furthermore, in its adoption of the Uniform Criminal Extradition Act, Tennessee
specifically provides that nothing in those statutes

       shall be deemed to constitute a waiver by this state of its rights, power or privilege...
       to regain custody of such person by extradition proceedings or otherwise for the
       purpose of trial, sentence or punishment for any crime committed within this state,
       nor shall any proceedings had under this chapter which result in, or fail to result in,
       extradition be deemed a waiver by this state of any of its rights, privileges or

                                                  4
        jurisdiction in any way whatsoever.

Tenn. Code Ann. § 40-9-130(a).

        We cannot conclude that the state has manifested an intent to abandon its rights to extradition
and incarceration of petitioner. Therefore, even though petitioner asserts he relied on the state’s
inaction in concluding he would not be held to answer for his Tennessee convictions, we conclude
any such misconception was not reasonable or justifiable and is not sufficient to invoke the doctrine
of estoppel.

C. Credit for Time at Liberty Doctrine

        Though not specifically raised by petitioner, we will briefly address the doctrine of “credit
for time at liberty.” See Walker, 905 S.W.2d at 556; Chapman, 977 S.W.2d. at 126-27. This
doctrine has been invoked where one has been incarcerated under a criminal judgment but
erroneously released through no fault of his own. Walker, 905 S.W.2d at 556. Under the doctrine,
the prisoner’s sentence continues to run while he is at liberty. Chapman, 977 S.W.2d at 126.
However, the doctrine of credit for time at liberty does not exist in Tennessee. Id. at 127.

D. Summary Dismissal

        Finally, the petitioner claims the Wayne County trial court improperly dismissed his habeas
corpus petition without a hearing. A habeas corpus petition may be used only to contest void
judgments which are facially invalid because (1) the convicting court was without jurisdiction or
authority to sentence a defendant; or (2) defendant’s sentence has expired. State v. Ritchie,
___S.W.3d___, ___ (Tenn. 2000); Archer v. State, 851 S.W.2d 157, 164 (Tenn. 1993). There is no
requirement that a trial court afford an evidentiary hearing to a habeas corpus petitioner challenging
extradition, when the facts alleged in the petition, even if true, would not serve as a basis for relief.
Tenn. Code Ann. § 29-21-109; De La Beckwith v. Evatt, 819 S.W.2d 453, 458 (Tenn. Crim. App.
1991).

         We conclude that petitioner’s allegations, even if true, do not entitled him to relief. Thus,
the trial court did not err in summarily dismissing the petition.




                                           CONCLUSION

        We conclude (1) the petitioner’s convictions and sentences are proper; (2) Tennessee’s
extradition and incarceration of petitioner does not violate due process; (3) petitioner is not entitled

                                                   5
to relief under a theory of equitable estoppel; and (4) the trial court properly issued an order
summarily dismissing the petition. Thus, we affirm the judgment of the trial court.



                                                   ___________________________________
                                                   L. TERRY LAFFERTY, SENIOR JUDGE




                                               6